DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are currently pending in the application.
Specification
The disclosure is objected to because of the following informalities: 
On Page 15, line 6, “each of the fuel pathways 248, 254, 258” is believed to be in error for: 
--each of the fuel pathways [[248]] 250, 254, 258 --, 
since numeral “248” is later used to denote the “distribution block”.  
Appropriate correction is required.

Drawings
Figures 2-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 2, 3, 4, & 9 objected to because of the following informalities:  
Claim 2, lines 1-2, recites “wherein a fuel pathway of the plurality extends through the internal casing”, which should be revised to: --wherein a fuel pathway of the plurality of fuel pathways extends through the internal casing --;
Claim 3, lines 1-2, recites “a fuel nozzle of the plurality”, which should be revised to: --a fuel nozzle of the plurality of fuel nozzles--;
Claim 4, lines 1-2, recites “a fuel nozzle of the plurality”, which should be revised to: --a fuel nozzle of the plurality of fuel nozzles--;
Claim 9, lines 1-2, recites “wherein a fuel pathway of the plurality is configured to convey fuel”, which should be revised to: --wherein a fuel pathway of the plurality of fuel pathways is configured to convey fuel --;
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatem (US 3,893,297, as cited in the 05/11/2021 Information Disclosure Statement).
Regarding independent claim 1, Tatem an afterburner arrangement comprising: 
an internal casing 12 and an external casing 33 defining a bypass pathway 32 between them (Tatem Fig. 1 & 4, Col. 2, ln. 43-46, “An annular bypass duct 32 is formed between the inner casing 12 and an outer casing or cowling 33 extending therearound and radially spaced apart therefrom”); 
a mounting strut 88 (Tatem Fig. 4) forming a structural connection between the internal casing and the external casing (Col. 5, ln. 22-25 “structural support is provided between the outer casing 33 and the inner casing 12 of the core engine by a plurality of circumferentially spaced apart radial struts 88”); and 
a plurality of fuel nozzles 92 associated with the mounting strut (Tatem Fig. 4, Col. 5, ln. 25-30, “The flameholding circumferential gutters 90, together with fuel injectors 92, are maintained in spaced apart relation within the bypass duct 32 by attachment to the radial struts 88”), wherein the mounting strut at least partly houses a corresponding plurality of fuel pathways The fuel injectors 92 are connected through a plurality of fuel tubes 94 to an appropriate source of fuel (not shown) which may even include a fuel control for metering the required amount of fuel to be supplied to the fuel injectors 92”). 

    PNG
    media_image1.png
    416
    740
    media_image1.png
    Greyscale

Regarding claim 3, Tatem discloses the afterburner arrangement according to claim 1, wherein a fuel nozzle 92 of the plurality is fixedly attached to the mounting strut 88 (Tatem Fig. 4 above, Col. 5, ln. 25-30, “The flameholding circumferential gutters 90, together with fuel injectors 92, are maintained in spaced apart relation within the bypass duct 32 by attachment to the radial struts 88”). 
Regarding claim 5, Tatem discloses the afterburner arrangement according to claim 1, wherein the mounting strut 88 is fixedly attached to the internal casing 12 (via “inner clevis 98
Regarding claim 6, Tatem discloses the afterburner arrangement according to claim 1, wherein the external casing 33 comprises an inner surface exposed to the bypass pathway 32 and an outer surface opposed to the inner surface (Tatem Fig. 4 above), and the mounting strut extends through a hole in the external casing (adjacent to the outer clevis 96 as shown), and between the inner surface to the outer surface (Tatem Fig. 4 above). 
Regarding claim 7, Tatem discloses the afterburner arrangement according to claim 6, wherein the mounting strut 88 and the hole in the external casing 33 are configured so that the mounting strut can only be received in the hole from an inner side of the external casing (Tatem Fig. 4 above, the size of the hole in the external casing can only receive a portion of the mounting strut 88 as shown, and a portion of the mounting strut abuts the inner surface of the external casing, hence the strut can only be inserted into the hole from the inner side of the external casing). 
Regarding claim 8, Tatem discloses the afterburner arrangement according to claim 6, wherein the bypass pathway 32 has a first, upstream end and a second, downstream end opposite the upstream end (Tatem Fig. 4 above), and wherein a portion of the mounting strut 88 which at least partly houses the fuel pathway 94 extends upstream or downstream of the hole in the external casing 33 such that the portion of the mounting strut has a cross-section larger than a cross-section of the hole in the external casing (the mounting strut extends both upstream and downstream of the hole in the external casing, since it is longer than said hole, hence the mounting strut has a cross-section larger than the cross-section of the hole at a location radially inward of the hole). 
Regarding claim 9, Tatem discloses the afterburner arrangement according to claim 1, wherein a fuel pathway 94 of the plurality is configured to convey fuel from a position radially The fuel delivered to the injectors 92 through the tubes 94 may receive sufficient heat from the primary burner 42' exhaust to reach vaporizing temperature before discharge through the injectors 92”). 
Regarding claim 10, Tatem discloses the afterburner arrangement according to claim 1, wherein the mounting strut 88 comprises a distribution block (the mounting strut is a member that distributes fuel to a plurality of fuel nozzles 92 from a source outside the external casing as shown; Tatem Fig. 4), wherein there are at least two fuel pathways 94 (Tatem Fig. 4, 4 pathways are shown) each comprising a borehole in the distribution block (Tatem Fig. 4, the boreholes in the strut connecting each pathway to their respective fuel nozzle 92, or the boreholes in the strut connecting each pathway to the source shown external to the external casing as shown). 
Regarding claim 11, Tatem discloses the afterburner arrangement according to claim 1, wherein the mounting strut 88 is one of a plurality of mounting struts circumferentially distributed around the afterburner arrangement (Tatem Fig. 5, Col. 5, ln. 22-25, “a plurality of circumferentially spaced apart radial struts 88”), each having one or more associated fuel nozzles 92 and fuel pathways 94 at least partly housed in the respective strut (Col. 5, ln. 25-32). 
Regarding claim 12, Tatem discloses the afterburner arrangement according to claim 11, wherein the afterburner arrangement further comprises a manifold (Tatem Fig. 4, shown disposed radially outside of the external casing, extending to each fuel pathways 94) configured to provide fuel to at least some of the fuel pathways 94 associated with different mounting struts The fuel injectors 92 are connected through a plurality of fuel tubes 94 to an appropriate source of fuel (not shown) which may even include a fuel control for metering the required amount of fuel to be supplied to the fuel injectors 92”), wherein the manifold is disposed radially outside of the bypass pathway 32 and each one of the respective fuel pathways is configured to convey the fuel through a wall of the external casing 33 defining the bypass pathway (Tatem Fig. 4 above). 
Regarding claim 13, Tatem discloses a gas turbine engine (Tatem Fig. 1, an “augmented turbofan engine”) comprising an afterburner arrangement according to claim 1 (Col. 4, ln. 40-55). 
Regarding independent claim 14, Tatem disclose a method of assembling an afterburner arrangement (Tatem Fig. 4), the method comprising: 
providing an external casing 33 defining an outer surface of a bypass pathway 32 (Col. 2, ln. 43-47), the external casing having a mounting hole (Tatem Fig. 4 above, near the outer clevis 96); 
inserting a mounting strut 88 (Col. 5, ln. 22-31 “structural support is provided between the outer casing 33 and the inner casing 12 of the core engine by a plurality of circumferentially spaced apart radial struts 88) into the mounting hole from an inner side of the external casing 33 (the strut can only be inserted into the hole in the external casing from the inner side due to the shape of the strut as shown in Tatem Fig. 4; the strut would not fit through the hole from the external side), said mounting strut at least partly housing a fuel pathway 94 to provide fuel to a fuel nozzle 92 (Col. 4, ln. 62-66, “The fuel injectors 92 are connected through a plurality of fuel tubes 94 to an appropriate source of fuel (not shown) which may even include a fuel control for metering the required amount of fuel to be supplied to the fuel injectors 92”; Col. 5, ln. 25-30, The flameholding circumferential gutters 90, together with fuel injectors 92, are maintained in spaced apart relation within the bypass duct 32 by attachment to the radial struts 88”);
subsequently receiving an internal casing 12 defining an inner surface of the bypass pathway 32 radially within the external casing to align a mounting point 98 (“inner clevis”) of the internal casing with a corresponding mounting point of the mounting strut (Tatem Fig. 4 above); and 
attaching the mounting point of the mounting strut 88 to the mounting point 98 of the internal casing 12 (Col. 5, ln. 25-31, “The flameholding circumferential gutters 90, together with fuel injectors 92, are maintained in spaced apart relation within the bypass duct 32 by attachment to the radial struts 88 which extend from inner clevises 98 around a core engine support flange 100 radially outward to outer clevises 96 in attachment to the outer casing 33”). 
Regarding claim 15, Tatem discloses the method according to claim 14, wherein the mounting strut 88 at least partly houses a plurality of fuel pathways 94 to provide fuel to a corresponding plurality of fuel nozzles 92 (Tatem Fig. 4 above). 

Claims 1, 2, 4, 5, 9, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henning (US 2,929,203, as cited in the 01/11/2022 Information Disclosure Statement).
Regarding independent claim 1, Henning discloses an afterburner arrangement (Henning Fig. 2) comprising: 
an internal casing 40 (“fairing member”) and an external casing 24 (“elongated outer tubular structure”) defining a bypass pathway 32, 42 (“passageways”) between them (Henning Fig. 2); 
a plurality of struts 31”, Col. 3, ln. 20-31, Henning Fig. 2 below) forming a structural connection between the internal casing and the external casing (Henning Fig. 2, the strut connects the external casing to the internal casing as shown); and 
a plurality of fuel nozzles 38, 46 (an “annular fuel injection manifold 38” and “pilot fuel injection nozzle 46”; Col. 3, ln. 52-59, Col. 3, ln. 73-Col. 4, ln. 2) associated with the mounting strut (they receive fuel from fuel pathways 41 & 47 disposed through the strut, hence are “associated” with the strut), wherein the mounting strut at least partly houses a corresponding plurality of fuel pathways 41 & 47 to provide fuel to the respective fuel nozzles 38, 46 (Id.). 

    PNG
    media_image2.png
    389
    635
    media_image2.png
    Greyscale

Regarding claim 2, Henning discloses the afterburner arrangement according to claim 1, wherein a fuel pathway 47 of the plurality extends through the internal casing 40 to a respective fuel nozzle 46 (the “pilot fuel injection nozzle 46
Regarding claim 4, Henning discloses the afterburner arrangement according to claim 1, wherein a fuel nozzle 38 of the plurality is attached to the internal casing 40 at a location spaced apart from a structural attachment point between the mounting strut 31 and the internal casing (Henning Fig. 2 above, the fuel nozzle 38, is connected to the internal casing by at least the fuel pathway 41, and is located axially apart from the strut 31); and 
wherein the afterburner arrangement further comprises a fuel feed line 41 at least partly defining the respective fuel pathway and extending between the mounting strut and the fuel nozzle 38 (the portion of fuel flowpath 41 that extends axially between the strut and the fuel nozzle 38). 
Regarding claim 5, Henning discloses the afterburner arrangement according to claim 1, wherein the mounting strut 31 is fixedly attached to the internal casing (Henning Fig. 2 above, the strut 31 is coupled to the internal casing 40 as shown). 
Regarding claim 9, Henning discloses the afterburner arrangement according to claim 1, wherein a fuel pathway of the plurality is configured to convey fuel from a position radially outward of a junction between the external casing and the mounting strut, through a portion of the mounting strut and out of the mounting strut within the bypass pathway. 
Regarding claim 13, Henning discloses a gas turbine engine 10 (Henning Fig. 1, an “aviation bypass turbojet engine”) comprising an afterburner arrangement according to claim 1 (Henning Fig. 1 & 2). 

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for teaching various afterburner arrangements integrated into struts.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741